26Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/07/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 claims acryloyl chloride as an isocyanate component.  It is noted that the applicant can be its only lexicographer, however, acryloyl chloride does not contain an isocyanate group as defined by the prior art and the skilled artisan.  Therefore, the claim is indefinite with respect to applicants definition of an isocyanate component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0275726 to Wilson et al. in view of U.S. Patent Pub. No. 2009/0259297 to Wang and U.S. Patent Pub. No. 2017/0274101 to Hainfeld
As to claims 21 and 29, Wilson discloses shape memory polyurethanes used in medical devices having thermoplastic properties that are prepared in 50% solution of tetrahydrofuran (THF, 0057) comprising varying ratios of trimethylhexamethylene diisocyanate, diethylene glycol, 2-butene-1,4-diol and pentaerythritol triacrylate (Table 3, examples).  
Wilson does not disclose a triiodobenzene monomer.
Wang discloses degradable polyurethanes containing polymer segments joined by diurethane linkages with radiopaque functional groups chemically bound to the polymer wherein the radiopaque monomers are triiodobenzene monomers (See Figure 5).  Hainfeld discloses biocompatible polyurethanes comprising iodine contrast agents useful for producing enhanced medical images (Abstract, 0006-0007) such as 2,4,6-triodophenol.
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the radiopaque monomer of Wang to the solution process of Wilson to improve toughness, slow degradation rate, and prepare a polymer that can be visualized by X-ray fluoroscopy 
As to claim 26, Wilson discloses crosslinking the thermoplastic polymer with heat or radiation (See Figure 1).
As to claims 30-33, Wilson discloses forming a thermoplastic polyurethane foam using solution casting, freeze drying, phase emulsion foaming, physical blowing utilizing chemical or physical blowing agents and then crosslinked via electron beam radiation to obtain a thermoset polymer (0010-0016).


Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0275726 to Wilson et al. in view of U.S. Patent Pub. No. 2009/0259297 to Wang and U.S. Patent No. 3,660,464 to Bernstein et al.
As to claims 21-25, Wilson discloses shape memory polyurethanes used in medical devices having thermoplastic properties that are prepared in 50% solution of tetrahydrofuran (THF, 0057) comprising varying ratios of trimethylhexamethylene diisocyanate, diethylene glycol, 2-butene-1,4-diol and pentaerythritol triacrylate (Table 3, examples).  
Wilson does not disclose a triiodobenzene monomer.
Wang discloses degradable polyurethanes containing polymer segments joined by diurethane linkages with radiopaque functional groups chemically bound to the polymer wherein the radiopaque monomers are triiodobenzene monomers (See Figure 5).  Bernstein 
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the radiopaque monomer of Wang or Bernstein to the solution process of Wilson to improve toughness, slow degradation rate, and prepare a polymer that can be visualized by X-ray fluoroscopy (0012-0013).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        1-